Debt upon a bond given by the intestate, under date of the 21st of May, 1798. Plea, plene administravit, payment and issues. *Page 301 
The plaintiff produced a copy of the inventory returned by the administrator July, 1799, amount $715.56. An order of the County Court, appointing a committee, or commissioners, to make a settlement with the administrator, and report thereon to the next court. Also, a copy of the report containing the settlement, and showing that the administrator had disbursed more than the amount of the inventory.
Our law respecting executors and administrators does not of itself form a complete system. It must be considered as alterative of and supplementary to the common law; by the English law, administrators are to settle their accounts with the ordinary, and there it is usual to give notice, though not absolutely necessary to the settlement. By our law, the powers exercised by the ecclesiastical judge in England, respecting the estate of deceased persons so far as they are compatible with our situation, are given to the county courts; they have appointed commissioners to settle with the administrators, and report. This is correct, and agreeably to Godol. Orp. Leg. 150.
The County Court having authority to make this settlement, it must be considered at least primâ facie evidence, though notice was not given to creditors individually or otherwise.1
The defendants' counsel produced bills of sale dated in August, 1797, by the deceased to his children for four negroes; three of the bills of sale were registered in August, 1797, before contracting this debt; the negroes remained some time in his possession, — they were however generally reputed in the *Page 302 
neighborhood to be the property of the children. Two of the negroes were delivered by the deceased, and two remained in his possession until his decease. These two negroes were conveyed to two of his daughters, who continued to live with him. None of these negroes were taken possession of by the administrator, nor did he make return of them as part of the estate, — one of the two last-mentioned negroes died; the daughter, upon her marriage, took the other away.
Robert Hays, one of the children of Charles Hays, the deceased, was produced as a witness to prove the plea of plene administravit. He was objected to on the ground of interest, being entitled to a distributive share; to which it was answered that a residuary legatee might be a witness, and replied upon 2 Dall. 95; 7 Term Rep. 61.
1 See 4 Hen.  Mun. 57, 253, 428.